Citation Nr: 1440862	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-08 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hemoptysis.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for scoliosis of the upper back.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to September 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing has been associated with the claims file.

In June 2014, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for hemoptysis, for a right wrist disability, for a left wrist disability, for a right knee disability, and for scoliosis of the upper back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record is in equipoise as to whether the Veteran's tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  With respect to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran asserts that his tinnitus had its onset in service.  He reports that he first noticed ringing in his ears in 2003 or 2004.  He also maintains it is due to acoustic trauma in service, in particular, due to noise exposure from jet engines while working on the flight line.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  The Veteran's DD Form 214 shows that he served in the Air Force as a munitions systems craftsman.  Further, service treatment records show that the Veteran reported mild ringing in the ears in June 2005.

The Veteran underwent a VA audiology examination in December 2007.  He complained of bilateral constant ringing.  He reported the tinnitus began in 2003 or 2004 following military noise exposure from jet engines.  He also reported noise exposure from forklifts, the flight line, pneumatic wrenches, and drills and hammers, as well as loaded bomb on aircraft.  He denied any history of post-service occupational noise exposure but noted recreational noise exposure from being on the rifle range with the use of hearing protection.

The VA examiner opined that based on normal audiologic findings and because tinnitus is a subjective complaint that cannot be objectively measured, the Veteran's complaint of tinnitus is not at least as likely as not related to his military service.  However, the examiner stated that if upon review of the claims file, evidence becomes available that would support a link between the complaint of tinnitus and the Veteran's service, then this opinion will change.

As noted above, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question for the audiologist.  Accordingly, lay testimony is competent to establish the presence of tinnitus and, if the lay testimony is also credible, service connection for tinnitus may be granted.  Charles, 16 Vet. App. at 374 (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

In this case, the medical evidence of record shows a reported history of tinnitus, and current complaints of tinnitus.  However, the December 2007 VA examiner provided a negative opinion regarding the etiology of the Veteran's tinnitus based on the normal audiologic findings at the examination and because tinnitus is a subjective complaint that cannot be objectively measured.  However, the examiner neglects that the fact that lay testimony is competent to establish the presence of tinnitus and, if the lay testimony is also credible, service connection for tinnitus may be granted.  Significantly, the examiner did not have the opportunity to review the Veteran's complete medical history, as embodied in the Veteran's claims file, including the service treatment records.  It is well established that a thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1.  Therefore, the Board finds the December 2007 VA examiner's opinion inadequate on which to base a decision.  Barr, 21 Vet. App. at 311-12 (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one").

Because the VA opinion is inadequate, the Board could remand for another opinion.  However, because the Veteran's own lay testimony that he has experienced tinnitus since service is consistent with his service treatment records and the circumstances of his service, including noise exposure, and therefore, is credible, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Rather, the Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus now.

In this regard, the Veteran has reported that he first noticed his tinnitus since service and also contends that it is a result of military acoustic trauma.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this regard, the Board concedes that the Veteran worked on the flight line in service and that he was exposed to acoustic trauma in service, as such is consistent with the circumstances of his military service as a munitions systems craftsman in the Air Force.  38 U.S.C.A. § 1154(a) (West 2002).  The Board further finds the Veteran's testimony that he started to have ringing in his ears while he was still in service to be credible, as it is consistent with the June 2005 service treatment report showing a complaint of ringing in the ears.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Accordingly, based on the evidence of record, the Board finds the Veteran's lay statements are credible as to when his tinnitus began.

While there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent and credible evidence to make such a determination.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

The record currently contains two medical opinions addressing the etiology of the Veteran's claimed hemoptysis and disorders of the bilateral wrists, right knee and upper back.  The Board finds that both of the opinions are not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

First, in December 2007, a VA general medical examination was provided to the Veteran.  The examiner rendered diagnoses of normal wrists, normal elbows, normal thoracic spine, normal right knee and no hemoptysis found at the examination.  However, the Board observes that the December 2007 VA examiner indicated that the complete content of the Veteran's claims file, including service treatment records, was not reviewed.  This is particularly problematic here because subsequent medical evidence of record contains conflicting evidence, specifically, findings of demyelinating injury of the right ulnar nerve at the elbow, with an EMG revealing possible ulnar nerve neuropathy, and degenerative changes at the 1st carpometacarpal joint on x-ray of the left wrist in March 2012.  VA treatment records also show assessments of bilateral knee patellofemoral syndrome.  Therefore, the December 2007 VA examiner's opinion was not a fully informed one.  Green, 1 Vet. App. at 124; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

Secondly, the Veteran submitted a medical opinion from Stephen Schectman, M.D. in June 2014.  Dr. Schectman indicated that he reviewed the Veteran's service treatment records and found that hemoptysis, right wrist pain, left wrist pain, and upper back pain were likely due to military service and work conditions.  However, the Board finds this opinion is inconclusive as to the relationship of the claimed disorders to his military service as Dr. Schectman noted these disorders were likely due to both military service and work condition.  Further, Dr. Schectman provides no explanation of the basis for such opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Given the deficiencies in the medical opinions of record, the Board must remand this case for a supplemental medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran from the Jesse Brown VA Medical Center in Chicago, Illinois, and all associated outpatient clinics, dated from July 2013 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional for evaluation of the nature and etiology of his claimed hemoptysis and the disorders of the bilateral wrists, right knee and upper back.  The entire content of the claims file must be reviewed by the examiner in conjunction with the examination.

Following a review of the claims folder, the VA examiner is asked to address whether it is at least as likely as not that any current hemoptysis or disorder of the bilateral wrists, right knee or upper back is etiologically related to military service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

3.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After the above development is completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


